Citation Nr: 0213340	
Decision Date: 10/01/02    Archive Date: 10/10/02

DOCKET NO.  01-08 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Chicago, Illinois


THE ISSUE

Entitlement to an initial compensable rating following the 
grant of service connection for hypertension.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from October 1968 until 
June 1971.

This matter comes before the VA Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision that 
granted service connection and assigned an initial zero 
percent rating for hypertension from August 2, 1999.  
Following the RO's September 2000 notification of that 
decision, the veteran filed a Notice of Disagreement (NOD) 
with the initial disability rating in October 2000; the RO 
issued a Statement of the Case (SOC) in September 2001; and 
the veteran filed his Substantive Appeal in September 2001.  

In July 2002, the veteran testified at a hearing before the 
undersigned Board Member at the RO, the transcript of which 
is of record.  During the hearing, the veteran submitted a 
copy of private clinic notes dated between November 1992 and 
March 1995, along with a signed waiver of RO jurisdiction of 
the letter, permitting the Board to consider the information 
in the first instance.  (Parenthetically, the Board notes 
that, effective February 22, 2002, the governing regulation, 
38 C.F.R. § 20.1304, no longer requires a written waiver of 
RO jurisdiction for the Board to consider such evidence in 
the first instance (see 67 Fed. Reg. 3099-3016 (January 23, 
2002)).  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim for a higher evaluation for hypertension 
has been accomplished.  

2.  As of the August 2, 1999 effective date of the grant of 
service connection, the veteran had a history of diastolic 
blood pressure readings of predominantly 100 or more, 
requiring continuous medication for control of his condition.  

3.  There is no medical evidence of diastolic blood pressure 
readings of predominantly 110 or more, or systolic blood 
pressure readings of predominantly 200 or more.  


CONCLUSION OF LAW

The criteria for an initial 10 percent, but no higher, 
evaluation for hypertension are met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.104, Diagnostic Code 7101 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
Supp. 2001).  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, the VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a) (West Supp. 2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001 (to be codified as amended at 
38 C.F.R. § 3.102).  They also include an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103 
(West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  In addition, they define 
the obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
Supp 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

As evidenced by the September 2001 statement of the case, the 
veteran and his representative have been notified of the law 
and regulations governing entitlement to the benefits he 
seeks, the evidence which would substantiate his claim, and 
the evidence which has been considered in connection with his 
appeal.  Thus, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim, and that he has been provided ample 
opportunity to submit information and evidence, as evidenced 
by various letters soliciting information and/or evidence 
(see, e.g., RO letters of January 1999, December 1999, and 
July 2000).  Moreover, because, as explained below, there is 
no indication that there is any existing, potentially 
relevant evidence to obtain, the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by the VA, is not here at issue.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing 
the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159).  

The Board finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the veteran in obtaining the evidence 
necessary to substantiate his claim.  He underwent a VA 
examination in August 2000, and private clinical reports have 
been associated with the claims file.  As indicated above, 
the veteran presented testimony during a Board hearing in 
July 2002; at that time, both he and his representative 
essentially indicated that while there may be treatment 
records that have not been associated with the record, these 
do not support the veteran's claim for a higher evaluation.  
Thus, the Board concludes that there is no indication that 
there exists any pertinent evidence necessary for a fair 
adjudication of the claim that has not been obtained.  

Under these circumstances, the Board finds that adjudication 
of the claim on appeal at this juncture, without directing or 
accomplishing any additional notification and or development 
action, poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The 
claim is ready to be considered on the merits.

Factual background

In correspondence received in August 1999, the veteran 
claimed service connection for hypertension as secondary to 
PTSD.

In a statement dated in July 2000, A. L. Bilotta, D.O., wrote 
that although hypertension was not caused by stress, the 
veteran's condition had very likely been worsened by his 
[service-connected] PTSD which had made it more difficult to 
control with medication.  

The veteran underwent a VA compensation and pension 
examination in August 2000 and rendered a history of having 
had a blood pressure of 180/110 when he first sought 
treatment for high blood pressure in 1982.  It was reported 
that since that time, he had been followed on various 
medications by a private clinic and Dr. Bilotta.  The veteran 
stated that his blood pressure had been controlled with some 
difficulty and that he had failed therapy with Captopril and 
Inderal.  He stated that prior medications had been generally 
limited by side effects.  He said that he took Tenoretic on 
the average of one per day.  On physical examination, the 
veteran's blood pressure was 128/88, 130/92, 128/90 in the 
left arm.  The cardiac examination was negative without 
evidence of cardiomegaly, or third or fourth sound or murmur.  
An assessment of hypertension, very mild, was rendered.   

By rating action dated in March 2000, the RO granted service 
connection for hypertension secondary to PTSD and assigned a 
noncompensable disability evaluation, effective August 2, 
1999 (the date of receipt of the claim).

During the July 2002 hearing, the veteran testified that his 
diastolic blood pressure readings had been predominantly 110 
or more in the past.  He stated that the only reason that his 
blood pressure was not currently at those levels was because 
he was on continuous medication.  During the hearing, the 
veteran submitted private clinical records dated between 
November 1992 and March 1995 which showed fluctuating blood 
pressures from a high of 160/120 in May 1994 to 150/84 in the 
same month and year.  This evidence indicates diastolic 
readings of predominantly 100 or more.

Legal Analysis

The veteran and his representative contend that his service-
connected hypertension is more severely disabling than 
reflected by the currently assigned disability evaluation and 
should be rated at least 20 percent disabling.  It is 
maintained that if the veteran does not take medication, his 
diastolic blood pressure readings would be predominantly 110 
or more, for which a 20 percent disability evaluation is 
warranted.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity. 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, in 
the Fenderson decision, the Court noted an important 
distinction between an appeal involving the veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  Generally, where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where, as here, the question for consideration is propriety 
of the initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" is 
required.  See Fenderson, 12 Vet. App. at 126.

The veteran currently has a noncompensable rating for 
hypertensive vascular disease under 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2001).  The diagnostic criteria 
provides that a minimum 10 percent rating is assigned for 
hypertension with diastolic pressure predominantly 100 or 
more, or: systolic pressure predominantly 160 or more, or a 
minimum evaluation for an individual with a history of 
diastolic pressure predominantly 100 or more who requires 
continuous medication for control.  A 20 percent rating is 
warranted when diastolic pressure is predominantly 110 or 
more, or; systolic pressure is predominantly 200 or more.  38 
C.F.R. § 4.104, Diagnostic Code 7101 (2001).

The record contains clinical evidence dating from 1993 
indicating that, prior to the grant of service connection, 
the veteran has had widely fluctuating high blood pressure 
readings over the years.  Such readings have ranged from a 
high of 160/120 in May 1994 to within normal range, i.e., 
diastolic readings of less than 90.  

The Board finds that the historical medical evidence of 
record-to particularly include the private medical records 
dated between 1993 and 1995 submitted during the veteran's 
hearing-indicates a history of diastolic readings of 
predominantly 100 or more throughout the years.  In addition, 
there is evidence of record suggesting that the veteran 
requires continuous medication for control of his symptoms.  
Under these circumstances, the Board finds that a 10 percent 
disability is in order for the service-connected hypertension 
from the effective date of the grant of service connection.  

However, more than a 10 percent evaluation is not warranted 
at any time since the effective date of the grant of service 
connection.  While the veteran testified that his blood 
pressure readings have been predominantly 110 or more, there 
is no medical evidence that supports assignment of the next 
higher, 20 percent, evaluation, as the veteran contends.  
Indeed, the most recent VA examination in August 2000 yielded 
a diagnosis of "very mild" hypertension with diastolic 
blood pressure readings of no more than 92.  As indicated 
above, the evidence, to include the veteran's and his 
representative own assertions, indicate that the veteran's 
condition is now under control with medication.  In the 
absence of medical evidence of diastolic blood pressure 
readings of predominantly 110 or more, or systolic blood 
pressure readings of predominantly 200 or more since the 
effective date of the grant of service connection, there is 
no schedular basis for assignment of an evaluation in excess 
of 10 percent for hypertension.  

As a final point, the Board notes that, in this case, the RO 
also considered whether the criteria for referral for 
assignment of a higher evaluation on an extra-schedular 
basis, pursuant to 38 C.F.R. § 3.321.  The Board finds that 
since evaluations for hypertension the are derived on the 
basis of application of numerical findings (systolic and 
diastolic blood pressure readings), it would appear that 
other factors, such as interference with employment, or 
frequency of medical treatment or hospitalization, would not 
bear upon the evaluation for hypertension.  However, even if 
such factors could properly be considered, the Board finds 
that there is no showing in this case that, due to the 
factors noted above or otherwise, the veteran's hypertension 
is so exceptional or unusual so as to render the schedular 
standards inadequate for evaluating the veteran's 
hypertension.

For all the foregoing reasons, the Board finds that a 10 
percent, but no higher, evaluation for hypertension is 
warranted from the August 21, 1999 effective date of the 
grant of service connection for that condition.  



ORDER

An initial 10 percent for hypertension is granted, subject to 
the law and regulations governing the payment of monetary 
benefits.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

